FILED
                             NOT FOR PUBLICATION                            JUN 16 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YESICA VENEGAS RODRIGUEZ,                        No. 07-73224

              Petitioners,                       Agency No. A078-084-847

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 9, 2011 **
                                Pasadena, California

Before: BEEZER, TROTT, and RYMER, Circuit Judges.

       Yesica Venegas Rodriguez petitions for review of the BIA’s denial of her

motion to reopen due to ineffective assistance of counsel. We have jurisdiction

pursuant to 8 U.S.C. § 1252. We remand to the BIA to consider the effect, if any,

of Mercado-Zazueta v. Holder, 580 F.3d 1102 (9th Cir. 2009), which was decided

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
after the BIA’s decision. Additionally, if appropriate, the BIA may consider

whether Rodriguez was prejudiced by her prior counsel’s performance and any

other relevant issues.

      PETITION GRANTED; REMANDED.




                                         2